                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

ASHLEY COLEMAN, #2287214,                §
             Plaintiff,                  §
                                         §
v.                                       §   CIVIL NO. 3:21-CV-590-K-BK
                                         §
                                         §
DALLAS POLICE DEPARTMENT,                §
              Defendant.                 §




     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Plaintiff filed objections, and the Court has made a de

novo review of those portions of the proposed findings and recommendation to which

objection was made.    The objections are overruled, and the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

       Signed June 2nd, 2021.



                                             ________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
